ON MOTION FOR REHEARING.
We have carefully reexamined our opinion in this case in the light of the suggestions made in support of respondent's motion for rehearing. We find nothing presented for our consideration that warrants us in modifying or altering the conclusions heretofore announced.
In our original opinion we referred to the case of St. Louis 
Meramec River Railroad Company v. Kirkwood, 159 Mo. 239, wherein this court had occasion to discuss the meaning of Section 20 of Article 12 of the Missouri Constitution providing, in substance that the General Assembly shall pass no law "granting the right to construct and operate a street railroad within any city . . . without first acquiring the consent of the local authorities having control of the street or highway proposed to be occupied by such street railroad." In its opinion in the case last mentioned the court said that the "consent" required by the constitutional provision just mentioned "is not limited to a mere `yes' or `no' but they may impose such conditions upon their consent as they see fit." While in our opinion in the instant case we reproduced the statement, above set forth, as made in the Kirkwood case, supra, we of course gave the quoted statement our approval only to the extent that it had a bearing upon the facts and issues presented in the case before us. We gave our sanction to the pronouncement made in the Kirkwood case, supra, only in so far as it tended, by analogy, to support the view that a city in giving its consent to the use of its streets for the erection of telephone poles and wires could limit the duration of the privilege or franchise granted. We may add that our original opinion in this case, in express terms, is limited to telephone corporations organized under the Missouri Statutes. It does not deal with individuals or foreign corporations operating telephone systems in this State.
Respondent's motion for rehearing is overruled. *Page 658